Citation Nr: 0714635	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  00-03 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder.

2.  Entitlement to service connection for a gastric disorder, 
to include as secondary to service-connected degenerative 
disc disease of the lumbosacral spine and degenerative joint 
disease of the bilateral knees.

3.  Entitlement to a total disability rating based on 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from September 
1971 to July 1972.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Winston-Salem, North Carolina, Regional Office (RO) of 
the Department of Veterans Affairs (VA) and Board remand.

The issues of entitlement to service connection for post 
traumatic stress disorder (PTSD) and entitlement to a total 
disability rating based on individual unemployability (TDIU) 
are addressed in the remand portion of the decision below and 
are remanded to the RO via the Appeals Management Center, in 
Washington, DC.


FINDING OF FACT

The competent evidence of record demonstrates that a gastric 
disorder is related to service-connected lumbar spine 
degenerative disc disease and bilateral knee degenerative 
joint disease.


CONCLUSION OF LAW

A gastric disorder is proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to 
service connection for a gastric disorder, to include as 
secondary to service-connected lumbosacral spine degenerative 
disc disease and bilateral knee degenerative joint disease, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to post-
remand readjudication of the veteran's claim, October 2004 
and March 2006 letters satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a VCAA defect may be cured by the issuance of a 
fully compliant notification letter followed by a re-
adjudication of the claim).  The letters also essentially 
requested that the veteran provide any evidence in his 
possession that pertained to this claim.  38 C.F.R. 
§ 3.159(b)(1).  The veteran's service medical records, VA 
medical treatment records, and identified private medical 
records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, a gastric or peptic ulcer may be presumed to have 
been incurred during service if it first became manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 
3.309.

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Additionally, service connection may be granted where a 
disability is determined to be proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310.  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).

The veteran's service entrance examination was negative for a 
gastrointestinal disorder.  An October 1971 record indicated 
the veteran reported chest pain of 2 days.  In April 1972, 
the veteran reported sharp pain in and around his sternum of 
2 to 3 months.  The pain occurred mostly at night and was 
well-localized.  The assessment was rule out peptic reflux.  
The veteran's service discharge examination was negative for 
a gastrointestinal disorder.

An October 1981 private medical record indicated the veteran 
was hospitalized for 5 days for acute gastroenteritis.  In a 
May 1986 private record, the veteran complained of chest 
pain.  It was noted that the veteran was taking anti-
inflammatory medications.  The impression was epigastric 
pain, rule out degenerative disease of the spine versus mild 
fascial syndrome versus osteochondritis versus peptic ulcer 
disease.  The veteran was admitted to the hospital for 
lumbosacral pain.  During the hospitalization, the veteran 
continued to have abdominal pain, which was felt to be 
related to gastrointestinal etiology.  An upper 
gastrointestinal series showed no evidence of peptic ulcer 
disease.  An endoscopy showed small gastric ulcerations and 
monilial esophagitis.  The recommendations were Zantac, 
antacids, and to discontinue ethanol and avoid aspirin 
products and other irritants.  Gastric erosion was felt to be 
related to medication therapy for chronic pain and 
exacerbated by the use of ethanol and stress.  The final 
diagnoses included abdominal and chest pain due to erosive 
gastritis and esophagitis and monilial esophagitis, 
indirectly related to therapy for pain condition.  

An October 1990 VA medical record noted there was 
gastrointestinal distress and reflux and that the causative 
agent was nonsteroidal anti-inflammatory drugs (NSAIDs).  A 
January 1991 VA examination was conducted.  The veteran 
reported ulcers.  The diagnosis was history of peptic ulcer, 
asymptomatic.  In a March 1999 VA record, the veteran 
reported chest pain every other night and a history of 
reflux.  The impression was gastroesophageal reflux disease 
(GERD).  In an April 1999 VA record, the veteran reported 
chest pain.  The diagnosis was chest pain, non-cardiac.

In an April 1999 private medical record, the veteran reported 
dull chest pain beneath the sternum which he thought was 
heartburn.  The pain lasted about 15 minutes with gradual 
resolution and without nausea or vomiting.  The assessment 
was chest pain, atypical.  In a May 1999 private record, dull 
substernal chest pain of the prior month was noted.  An 
electrocardiogram (EKG) was unremarkable.  

In a July 1999 VA medical record, the impression was GERD, 
NSAID intolerable.  In am August 2000 VA record, it was noted 
that the veteran was allergic to or had an adverse reaction 
to NSAIDs.  In a November 2000 VA record, it was noted that 
Celebrex had caused gastrointestinal intolerance.  In a 
December 2000 VA record, the veteran reported sharp pains in 
his stomach.  It was noted that the veteran was allergic to 
or had an adverse reaction to NSAIDs.  In another December 
2000 VA record, the veteran reported peptic ulcer disease 
without gastrointestinal bleeding.  

In a December 2000 letter, the veteran's private physician, 
T.H., M.D., assessed GERD with symptoms dating back to the 
1970's.  The physician noted that there was no documented 
gastrointestinal bleeding or gastric ulcers.  

In a January 2001 VA medical record, the veteran reported 
that he was limited in how much Celebrex he could take for 
his chronic pain due to stomach distress.  In a July 2001 VA 
record, the veteran reported a hiatal hernia and a history of 
severe chest pain, but none recently.  

In a November 2001 private medical record, GERD was noted.

In a March 2002 VA medical record, the veteran reported a 
history of hiatal hernia and severe chest pain, but none 
recently.  In an April 2003 VA record, the veteran reported 
an episode of left-sided chest pain.  An August 2004 VA 
record indicated a prior medical history of GERD and peptic 
ulcer disease.  Another August 2004 VA record noted the 
veteran was allergic to or had an adverse reaction to NSAIDs.  
September 2004 VA records indicated the veteran complained of 
hiatal hernia, indigestion, reflux, and abdominal pain, but 
reported no chest pain, nausea, or vomiting.  Another 
September 2004 VA record noted that the veteran was unable to 
tolerate a change in medication due to gastrointestinal side 
effects.  

In an October 2004 letter, Dr. T.H. stated that in the course 
of treating the veteran's service-connected spinal disease, 
the veteran had incurred gastrointestinal disease due to 
prescribed medications.  

In a December 2004 VA medical record, the veteran reported 
history of ulcers and gastritis.  He reported chest pain and 
some nausea.  The impression was dyspepsia.  A December 2004 
VA gastroenterology examination was conducted.  The veteran 
reported that the onset of symptoms was in 1972 when he was 
receiving feldene/piroxicam for knee pain.  The veteran also 
reported that he had been diagnosed with gastric erosion and 
gastritis due to medication.  The examiner noted that a 
review of private medical records showed that in 1986, 
gastric erosion and gastritis were diagnosed and were 
attributed to medication utilized for the treatment of 
arthritis pain.  Upon examination, the impression was 
epigastric pain, rule out gastritis, rule out peptic ulcer 
disease, rule out gallbladder disease.  An 
esophagoduodenoscopy (EGD) found esophagus, stomach, and 
duodenum within normal limits.  A biopsy of gastric mucous 
revealed no pathological diagnosis.  The examiner stated that 
there was no endoscopic evidence or histopathologic evidence 
of any persistent gastrointestinal disorder of the esophagus, 
stomach, or duodenum, and that any injury related to NSAIDs 
utilized previously had resolved.

An August 2005 VA fee-based examination was conducted upon a 
review of the claims file and extensive medical history.  An 
upper gastrointestinal test showed no definite hiatal hernia, 
no observed reflux, and no stenosis.  There was marked full 
thickness increase in the gastric cardia and body of the 
stomach with no gastric outlet obstruction or antral 
abnormality - gastritis or diffuse gastric inflammation could 
cause this appearance.  A defined ulcer was not seen, though 
a small ulcer could not be excluded given the limited 
distensibility and mobility of the stomach.  The examiner 
diagnosed gastric ulcer disease, resolved, and chronic 
gastritis.  

The Board finds that the evidence of record supports a 
finding of service connection for a gastrointestinal disorder 
as secondary to medications provided due to service-connected 
disabilities.  There is a currently diagnosed 
gastrointestinal disorder, chronic gastritis.  Degmetich v. 
Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence 
of a current disability is the cornerstone of a claim for VA 
disability compensation).  The medical evidence of record 
indicates that a gastric disorder was caused by medication 
for treatment of the veteran's service-connected 
disabilities.  See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) (noting that the Board must assess the credibility 
and probative value of the medical evidence in the record); 
see also Allen, 7 Vet. App. at 448.  Although the December 
2004 VA examiner stated that any prior gastrointestinal 
disorder due to NSAIDs had resolved, that finding was based 
on the lack of finding a current disorder.  See Prejean v. 
West, 13 Vet. App. 444, 447 (2000) (noting that the Board 
must account for evidence that it finds persuasive and 
unpersuasive); see also Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993) (holding that the probative value of a medical 
opinion is based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion).  However, 
the August 2005 VA examiner, upon a review of the claims file 
and an extensive history, diagnosed current chronic 
gastritis.  Prejean, 13 Vet. App. at 448-9 (holding that 
factors for assessing the probative value of a medical 
opinion include access to the claims file and the 
thoroughness and detail of the opinion).  In addition, in an 
October 2004 letter, the veteran's treating private physician 
opined that the veteran had incurred gastrointestinal disease 
due to medication prescribed for the service-connected spinal 
disease.  Moreover, private medical records from May 1986 and 
VA medical records from October 1990, July 1999, and November 
2000 contain opinions that a gastrointestinal disorder was 
caused by medications prescribed for service-connected 
disabilities.  Resolving the benefit of the doubt in favor of 
the veteran, the evidence shows that the current gastric 
disorder is secondary to service-connected lumbar spine 
degenerative disc disease and bilateral knee degenerative 
joint disease.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, service connection is warranted for a gastric 
disorder.  


ORDER

Service connection for a gastric disorder, secondary to 
service-connected lumbar spine degenerative disc disease and 
bilateral knee degenerative joint disease, is granted.


REMAND

Although this case has already been subject to remand, the 
Board finds that an additional remand is required for 
clarification of the issues on appeal.  

The Board finds that remand is required regarding the claim 
for entitlement to service connection for PTSD because the 
examination of record is insufficient upon which to base an 
appellate decision.  Littke v. Derwinski, 1 Vet. App. 90, 93 
(1990) (noting that remand may be required if record before 
the Board contains insufficient medical information).  The 
August 2005 VA fee-based PTSD examination was insufficient 
for two reasons.  First, although the examiner diagnosed 
PTSD, the examiner stated that he was obligated to rely on 
the treating VA physician's prior diagnosis because the 
treating physician had been seeing the veteran longer.  Thus, 
it is unclear whether the examiner made an independent 
assessment of the existence of PTSD.  In addition, the 
examiner did not address the veteran's primary alleged 
personal assault stressor and made statements indicating that 
the claims file was not properly reviewed.  

The Board finds that remand is required for the claim for 
entitlement to TDIU for two reasons.  First, VA may not 
reject a claim for entitlement to TDIU without producing 
evidence, as distinguished from mere conjecture, that the 
veteran's service-connected disabilities do not prevent him 
from performing work that would produce sufficient income to 
be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 
(1995); see also 38 C.F.R. § 4.16a (veteran entitled to TDIU 
where the veteran is unable to secure a substantially gainful 
occupation as result of service-connected disabilities) 
(2006).  There is no such medical opinion of record.  Second, 
the issue of entitlement to TDIU is intextricably intertwined 
with the resolution of the claim for service connection for 
PTSD because entitlement to TDIU requires consideration of 
the effect on employability of all service-connected 
disabilities.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (noting that when a determination on one issue could 
have a significant impact on the outcome of another issue, 
such issues are considered inextricably intertwined and VA is 
required to decide those issues together).  

Accordingly, the case is remanded for the following action:

1.  The RO must provide the veteran with a 
VA psychiatric examination by a different 
examiner than performed the August 2005 
examination, to ascertain the etiology of 
PTSD, if found.  The RO must specify for 
the examiner the veteran's alleged 
stressor or stressors and the examiner 
must be instructed that only those listed 
events may be considered for the purpose 
of determining whether the veteran was 
exposed to a stressor in service.  The 
examiner must be provided with the entire 
claims file for review in conjunction with 
the examination.  All necessary special 
studies or tests including psychological 
testing and evaluation must be 
accomplished.  The examiner must integrate 
the previous psychiatric findings and 
diagnoses of current findings to obtain a 
true picture of the nature of the 
veteran's psychiatric status.  If the 
diagnosis of PTSD is deemed appropriate, 
the examiner must specify (1) whether any 
stressor found to be established by the 
record was sufficient to produce PTSD; and 
(2) whether there is a link between the 
current symptomatology and one or more of 
the inservice stressors found to be 
established by the record and found 
sufficient to produce PTSD by the 
examiner.  The report of examination must 
include a complete rationale for all 
opinions expressed.  The report must be 
typed.

2.  The RO must schedule the veteran for a 
VA examination to determine the impact 
that his service-connected disabilities 
have on his employability.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the requested 
study.  The examiner must elicit from the 
veteran, and record for clinical purposes, 
a full work and educational history.  
Based on the review of the claims file, 
the examiner must provide an opinion as to 
whether the veteran is unable to obtain or 
retain employment due only to his service-
connected disabilities, consistent with 
his education and occupational experience, 
irrespective of age and any nonservice-
connected disorders.  The examiner must 
specifically address whether, as stated in 
the August 2005 VA fee-based examination, 
the veteran's paraplegia is caused by a 
service-connected disability, to include 
lumbar spine degenerative disc disease 
and/or bilateral knee degenerative joint 
disease.  A complete rationale for any 
opinions expressed must be given.  The 
report must be typed.

3.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claims, and that 
the consequences for failure to report for 
a VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  The examination reports must be 
reviewed to ensure that they are in 
complete compliance with the directives of 
this remand.  If the reports are deficient 
in any manner, the RO must implement 
corrective procedures.

5.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the RO must readjudicate 
the claims.  With respect to the claim for 
entitlement to service connection for 
PTSD, the RO must specifically address 
whether the veteran's service personnel 
records verify the veteran's alleged 
stressor.  If the claims remain denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


